DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020, 10/27/2020, 08/02/2021 are in n compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Duke et al. (US 2009/0185508 A1). 
Duke teaches a network management device comprising: (Duke; FIG. 1-15; ¶ [0063]-[0066]; A directional network link management system that includes a topology manger, network manager, situational awareness database, data link manager and neighborhood discovery.) 
a metric calculation circuitry to calculate, using location information of a plurality of nodes constituting a network, metrics for respective combinations of the nodes; (Duke; FIG. 1-15; ¶ [0067]; A situational awareness database which stores information about nodes, that includes location of nodes that compute potential link distances. This type of information may be useful for certain heuristic algorithms that may be employed by topology manager for use in managing links with other nodes.) 
a false detection determination circuitry to determine, using the metrics and using link estimation information being information indicating a combination of the nodes presumed that has a link therebetween, (Duke; FIG. 1-15; ¶ [0083]-[0090]; Matrices of data structures that send parameters from network manager to topology manger. Connectivity matrix that display known nodes, in addition to specifying a maximum hop count between pairs of nodes within the network.) 
a falsely detected link corresponding to a combination of the nodes indicated as having a link therebetween in the link estimation information, but presumed that has no link therebetween in reality; and (Duke; FIG. 1-15; ¶ [0092], [0110]-[0115]; Topology manager displayed in FIG. 3 uses connectivity matrix K 400, creates/manages a set of network links to nodes within a wireless network environment or some other type of ad hoc environment to meet the constraints or parameters associated in these matrices. In addition, link to a node in which topology manger executes to other nodes within the 
a non-detection determination circuitry to determine, using the metrics and the link estimation information, an undetected link corresponding to a combination of the nodes indicated as having no link therebetween in the link estimation information, but presumed that has a link therebetween in reality. (Duke; FIG. 1-15; ¶ [0084]-[0090], [0110]-[0115]; Topology manager form one or more links if the analysis if the matrices indication that more links are needed.) 

Re Claim 2, Duke discloses the network management device according to claim 1, comprising: 
a link determination circuitry to generate link presence-absence information including information on the metrics, on the combinations of the nodes, and on whether a link exists for each of the combinations of the nodes. (Duke; FIG. 1-15; ¶ [0064]; The topology manger contains processes to manage links. That includes link information, identified if a link form is set, manage links and various parameters.) 

Re Claim 3, Duke discloses the network management device according to claim 1, wherein the false detection determination circuitry determines the falsely detected link based on an outlier of distribution of the metrics. (Duke; FIG. 1-15; ¶ [0123]-[0126]; 

Re Claim 4, Duke discloses the network management device according to claim 1, comprising: 
a threshold setting circuitry to set, as a threshold, a maximum value of the metrics of the respective combinations of the nodes resulting after deletion of the falsely detected link from the link estimation information. (Duke; FIG. 1-15; ¶ [0080]-[0090], [0123]-[0126]; The system determines thresholds, configuration and settings, values, max and min and the deletion of link information.) 

Re Claim 5, Duke discloses the network management device according to claim 4, wherein the non-detection determination circuitry determines a link corresponding to a combination of the nodes having a metric less than or equal to the threshold to be the undetected link. (Duke; FIG. 1-15; ¶ [0080]-[0089], [0123]-[0126]; Performance requirement are used to filter and update the link information, computers the likelihood of success for all the nearest neighbors. In addition, the system determines when values are less than a threshold in a link.)

Re Claim 6, Duke discloses the network management device according to claim 1, comprising: 


Re Claim 10, Duke discloses the network management device according to claim 1, comprising: 
a location information output circuitry to output the location information; and (Duke; FIG. 1-15; ¶ [0062]-[0068]; The system details a direction network link management system, topology manager, network manager and situation awareness data and data link manager.)
 a network configuration output circuitry to output the information indicating the combination of the nodes presumed that has a link therebetween. (Duke; FIG. 1-15; ¶ [0062]-[0068]; The system details a direction network link management system, topology manager, network manager and situation awareness data and data link manager.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2009/0185508 A1) and further in view of INDUKURI et al. (US 2013/0163471 A1). 
Re Claim 7, Duke discloses the network management device according to claim 1, comprising: 
a significance calculation circuitry to calculate a value of significance of the significant node that have been found from the network graph having the undetected link added, and (Duke; FIG. 1-19; ¶ [0084]-[0090], [0100]-[0115]; The system calculate value of nodes and links.) 
to output significance information being information on the significance. (Duke; FIG. 1-19; ¶ [0084]-[0090], [0110]-[0115]; The system calculate value of nodes and links.)
Duke does not explicitly suggest a graph generation circuitry to generate a network graph after deletion of the falsely detected link from the link estimation information; a significant node search circuitry to add the undetected link to the network graph, and to search for a significant node that will affect the network upon failure; and
However, in analogous art, INDUKURI teaches a graph generation circuitry to generate a network graph after deletion of the falsely detected link from the link estimation information; (INDUKURI; FIG. 1; ¶ [0034], [0051]-[0053]; A graphical representation of a network. The mesh topology score for nodes representing members of the network can represent significant members that connect others members of a group and more likely to be able to influences other members of shared group.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duke in view of INDUKURI to graph nodal information for the reasons of analyzing a network topology that includes nodal information and various parameters. (INDUKURI Abstract & Summary) 

Re Claim 8, Duke-INDUKURI discloses the network management device according to claim 7, wherein the significant node search circuitry adds the undetected link having a minimum metric of the metrics sequentially to the network graph. (INDUKURI; FIG. 1-9; ¶ [0033]-[0055], [0059]; Adding link/nodes that are displayed in the graph.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duke in view of INDUKURI to graph nodal information for the reasons of analyzing a network topology that includes nodal information and various parameters. (INDUKURI Abstract & Summary) 


Re Claim 9, Duke-INDUKURI discloses the network management device according to claim 7, wherein the significant node search circuitry counts a number of 
the significance calculation circuitry includes the number of times of the determination in the significance information. (INDUKURI; FIG. 1-9; ¶ [0033]-[0055], [0059]; Nodal calculations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duke in view of INDUKURI to graph nodal information for the reasons of analyzing a network topology that includes nodal information and various parameters. (INDUKURI Abstract & Summary) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457